appellant provided no reason why he could not raise his claim of
ineffective assistance of counsel in a timely manner.     See Hathaway v.
State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). In addition,
appellant was informed of his limited right to file a direct appeal in the
guilty plea agreement.
            Second, appellant claimed he had cause to excuse the delay
because he cannot read or write well, he has mental health issues, and it
took him a long time to find someone he could trust to help him with legal
matters. These were insufficient reasons to demonstrate cause for the
delay. See generally Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656,
660, 764 P.2d 1303, 1306 (1988) (holding that petitioner's claim of organic
brain damage, borderline mental retardation, and reliance on assistance of
inmate law clerk unschooled in the law did not constitute good cause for
the filing of a successive post-conviction petition). We also note that
appellant was determined to be competent prior to entry of his guilty plea.
            Finally, appellant claimed it would be a fundamental
miscarriage of justice to impose the procedural bars on his petition. In
order to demonstrate a fundamental miscarriage of justice, a petitioner
must make a colorable showing of actual innocence—factual innocence,
not legal innocence.   Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519,
537 (2001); Calderon v. Thompson, 523 U.S. 538, 559 (1998). Appellant
did not demonstrate actual innocence as his claims involved legal
innocence, and therefore, he failed to show that "it is more likely than not
that no reasonable juror would have convicted him in light of. . . new
evidence." Calderon, 523 U.S. at 559 (quoting Schlup v. Delo, 513 U.S.
298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537;
Mazzan v. Warden,        112 Nev. 838, 842, 921 P.2d 920, 922 (1996).



                                     2
                Therefore, the district court did not err in dismissing the petition as
                procedurally barred. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                       /                       J.




                                                 Parraguirre


                                                     C119-4
                                                  Cherry


                cc: Hon. Kimberly A. Wanker, District Judge
                     John Koval
                     Nye County District Attorney
                     Attorney General/Carson City
                     Fifth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A